The plaintiff brought this action against the defendants to recover a judgment for an alleged balance on a promissory note. The defense was misrepresentation and fraud in the inducement leading up to the execution thereof. The cause was tried to the court. Judgment was rendered for the defendants, and the plaintiff appealed.
The questions presented to this court for determination are: Was fraud sufficiently alleged and proven, and was there a sufficient restoration or offer to restore? Those were questions of fact upon which the court passed, and there being competent evidence *Page 118 
reasonably tending to sustain the judgment of the trial court in a law action tried without a jury, the judgment must be and is affirmed.
RILEY, C.J., and SWINDALL, McNEILL, OSBORN, and BAYLESS, JJ., concur. CULLISON, V. C.J., and BUSBY and WELCH, JJ., absent.